Opinion by
Mr. Chief Justice McBride.
1. It seems to have been assumed upon the trial that this case was governed by the negotiable instruments law now in force in this state and in most of the’other states of the Union, but such is not the case. The title of the act (Laws 1899, p. 18) is:
“An act relating to negotiable instruments — being an act to establish a law uniform with the laws of other states on that subject.”
This limits the operation of the act to negotiable paper, and as to notes which are not of this character the law remains as it was before its adoption: Selover, Neg. Inst., § 2.
*5322. A note providing, as the note in suit does, that whenever Reynolds or his agents deem the note insecure they shall have power to declare it due, even before maturity, is non-negotiable: 3 R. C. L. 910; Holliday State Bank v. Hoffman, 85 Kan. 71 (116 Pac. 239, Ann. Cas. 1912D, 1, 35 L. R. A. (N. S.) 390).
3. This brings the case within the rule, frequently announced by this court, that an accommodation maker, known to be such by the payee of the note, is entitled to the rights of a surety, and a release by the holder of a note of a security given by the principal debtor releases the accommodation maker pro tanta: Hoffman v. Habighorst, 38 Or. 261 (63 Pac. 610, 53 L. R. A. 908). The opinion last cited contains a full citation of authorities upon this subject, and has settled the law in this state. The evidence Very strongly tends to show that plaintiff knew that defendant Lamb was an accommodation maker merely, and, this being the case, the court did not err in submitting the matter to the jury.
The judgment is affirmed.
Affirmed. Rehearing Denied.